Citation Nr: 0804252	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an increased rating for right leg stab wound 
residuals, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1984 and from August 1984 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the RO.

There was another issue initially included in this appeal: 
whether new and material evidence had been received to reopen 
a claim of service connection for a low back condition.  By 
an October 2007 statement filed with the Board, the veteran 
withdrew that issue from his appeal.


REMAND

The veteran suffered a stab wound in his right leg while in 
service on March 31, 1982.  He has been service connected for 
a scar as a residual of that stab wound with a 10 percent 
disability rating since January 4, 1989.  In a February 2005 
statement filed in connection with his claim of increase, the 
veteran contended that his injury was miss-diagnosed as a 
scar, and that it was a deep stab puncture wound to his lower 
right leg.  He stated that his stab wound was the result of a 
six inch hunting knife having been thrown four inches deep 
into his lower right leg, and that it took him nine months to 
regain the use of his right leg.  He has essentially 
contended that the residuals from that stab have increased; 
that that he had been living with constant pain from the 
wound for about ten years; and that he now has phlebitis and 
edema related to that wound.  He has been wearing VA issue 
compression stockings for about eight years.  He was issued a 
cane by VA in February 2005.  An August 2005 diagnostic study 
noted that arterial venous flow patterns seen at the ankle 
level suggested possibility of an arteriovenous fistule which 
could contribute to leg symptoms and edema.  In an October 
2007 statement, the veteran stated he had been receiving 
treatment for vascular insufficiency and edema in his lower 
right leg at the Milwaukee VAMC's Vascular Clinic.

The RO has evaluated the residuals of the stab wound pursuant 
to Diagnostic Code 7805, which provides for evaluating a scar 
on limitation of function of the affected part (38 C.F.R. 
§ 4.118, Diagnostic Code 7805), and Diagnostic Code 5311, 
which provides for evaluating injuries to Muscle Group XI.  
That Muscle Group encompasses muscles of the calf.  Their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  The veteran's disability is currently rated 
pursuant to Diagnostic Code 5311 as "moderate" with a 10 
percent rating.  A moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2007).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2007).

At a November 1993 VA examination of his scar/stab wound, the 
veteran reported that he had experienced chronic pain and 
tenderness over the scar, described by the examiner as a 
quarter sized area of the medial malleolus of the calf.  The 
veteran recalled that in the past he was told he had 
increased risk of phlebitis in the future.  The examiner 
diagnosed probable superficial thrombophlebitis.  

In connection with his current claim of increase, the veteran 
was afforded a VA examination during April 2005.  At that 
examination the veteran complained that he had right lower 
leg pain when he walked around, or when he stood waiting for 
a bus.  He had throbbing pain inside the stab wound that went 
down to the medial aspect of the ankle.  He said he had pain 
every day, and he took aspirin as needed for the pain.  He 
walked with a cane because of the pain in his right leg.  The 
examiner's diagnostic impression was that the veteran was 
status post stab wound to the right lower leg with a residual 
scar.  The examiner described the scar as a 1.25 inches long, 
half inch wide, and one centimeter deep healed scar to the 
medial aspect of the right lower calf.  The scar had a darker 
complexion, was nontender, and was adherent to the underlying 
tissue.  The report has no indication that the examiner had 
reviewed the claims file, and a review of the report shows 
that he apparently had not reviewed the claims file.  The 
examiner gave no consideration to a cause for the complained 
of pain, there was no range of motion testing done, and no 
examination for vascular problems that could be the cause of 
the pain and possibly related to the stab wound.

Therefore, a remand is needed in order to obtain a further 
examination to assess the kind and severity of the veteran's 
service-connected residuals of a stab wound, and to obtain 
up-to-date treatment records from the Milwaukee VAMC.

Accordingly, this case is REMANDED for the following actions:

1.	1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter in connection with 
his claim of increase that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2007).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain all treatment records from the 
Milwaukee VAMC from August 1, 2005 to the 
present time and associate them with the 
claims file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
an examination by a VA orthopedist for 
examination of his lower right leg to 
assess the current severity of his 
service-connected residuals of a right 
leg stab wound.  Forward the claims file 
to the examiner.  The examiner's report 
must specifically note that the claims 
file was reviewed.  The examiner's report 
should assess the residuals of the stab 
injury and its severity, if any, to 
Muscle Group XI and any related muscle 
groups; the severity of any diagnosed 
vascular problems (referral to a VA 
vascular specialist should be made, if 
appropriate); and the current severity of 
the scar.  All appropriate diagnostic 
tests should be conducted.  All 
appropriate ranges of motion should be 
provided (the right foot, arch, toes, and 
knee), including the measurement of any 
limitations due to pain, weakness, or 
fatigability (DeLuca).  In evaluating the 
residual scar, it should be described 
with use of the technical terms for 
evaluating scars in Diagnostic Codes 
7802-7805.  Opinions should be provided 
as to the likelihood that any diagnosed 
muscular disorders or pain in the 
veteran's right leg and ankle, and any 
vascular disorders, are related to the 
veteran's right leg stab wound.  The 
examiner(s) should provide a detailed 
rationale for his/her opinions.  

4.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 


